Motions Denied; Appeal Dismissed and Memorandum Opinion filed
December 9, 2014.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00867-CR

                    EDWARD ROY NEWSOME, Appellant
                                       V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 441673

                 MEMORANDUM                    OPINION


      Appellant filed a notice of appeal on October 15, 2014, in trial court cause
number 441673. Appellant’s conviction in that case was entered January 24, 1986,
and subsequently affirmed by this court. Newsome v. State, C14-87-00048-CR,
1988 WL 26430 (Tex. App.—Houston [14th Dist.] Mar. 24, 1988, pet. ref’d) (not
designated for publication).
      Appellant is attempting to challenge his final felony conviction. Article
11.07 of the Code of Criminal Procedure provides the exclusive means for
challenging a final felony conviction. Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).
Further, jurisdiction to grant post-conviction habeas corpus relief on a final felony
conviction rests exclusively with the Court of Criminal Appeals. Ex parte Hoang v.
State, 872 S.W.2d 694 (Tex. Crim. App. 1993). We therefore dismiss the appeal
for want of jurisdiction and deny all pending motions.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2